           Case 2:17-cv-01653-RFB-EJY Document 45 Filed 06/16/20 Page 1 of 4



1    Rene L. Valladres
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *C.B. Kirschner
     Assistant Federal Public Defender
4    Pennsylvania Bar No. 92998
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     CB_Kirschner@fd.org
7
     *Attorney for Petitioner Luis Gonzalas
8

9
                           U NITED S TATES D ISTRICT C OURT
10                               D ISTRICT OF N EVADA
11

12
     Luis Gonzalas,
13                                                Case No. 2:17-cv-01653-RFB-GWF
                  Petitioner,
14                                                Unopposed Motion for Extension
           v.                                     of Time to File Reply to
15                                                Respondents’ Answer to First
     Brian Williams, et. al.,
16                                                Amended Petition
                  Respondents.
17                                                (First Request)

18

19
           Petitioner Luis Gonzalas, by and through counsel, C.B. Kirschner, Assistant
20
     Federal Public Defender, moves this Court for an extension of time of sixty (60) days
21
     from June 15, 2020, to and including August 14, 2020, to file the Reply to
22
     Respondents’ Answer.
23

24

25

26
           Case 2:17-cv-01653-RFB-EJY Document 45 Filed 06/16/20 Page 2 of 4



1                               POINTS AND AUTHORITIES
2          1.     On or about February 11, 2008, Luis Gonzalas, was sentenced to life
3    with the possibility of parole, following his conviction for murder with use of a
4    deadly weapon. On May 25, 2017, he filed a Petition for Writ of Habeas Corpus
5    Pursuant to 28 U.S.C. § 2254 by a Person in State Custody (Not Sentenced to
6    Death). ECF No. 1-1.
7          2.     This Court appointed the Office of the Federal Public Defender as
8    counsel for Mr. Gonzalas and granted leave for counsel to file an Amended Petition
9    for Writ of Habeas Corpus. ECF Nos. 7 & 11. Counsel filed the First Amended
10   Petition on January 15, 2019. ECF No. 18. Respondents filed their Answer to the
11   Petition on May 1, 2020. ECF No. 43.
12         3.     The Reply to the Answer is currently due June 15, 2020. Mr. Gonzalas
13   now requests an additional sixty (60) days, up to and including August 14, 2020, to
14   file the Reply. This is the first request for an extension of time.
15         4.     The additional period of time is necessary in order to effectively
16   represent Mr. Gonzalas. This motion is filed in the interests of justice and not for
17   the purposes of unnecessary delay.
18         5.     Unfortunately, counsel’s schedule necessitates additional time to
19   prepare the Reply. On May 11, 2020, counsel filed a Reply to Respondents’ Answer
20   to Second Amended Petition for Writ of Habeas Corpus in Silva v. Williams, case
21   no. 2:17-cv-02149-APG-DJA. On May 26, 2020, counsel filed an Opposition to
22   Motion to Dismiss in Wright v. Baker, case no. 27CV-OTH-2020-0003. On June 1,
23   2020, counsel filed an Opening Brief with the Nevada Supreme Court in Taukitoku
24   v. Filson, case no. 80124. On June 8, 2020 counsel filed an Opening Brief with the
25   Ninth Circuit in Alvarez v. Neven, case no. 18-15516. On June 11, 2020, counsel
26   argued an appeal before the Ninth Circuit in Zimmerman v. Baca, case no. 18-

     16886. And on June 16, 2020, counsel is filing a Reply Brief with the Ninth Circuit


                                                  2
           Case 2:17-cv-01653-RFB-EJY Document 45 Filed 06/16/20 Page 3 of 4



1    in Tiffany v. LeGrand, case no. 19-15796. Counsel has over a dozen other pending
2    filing deadlines in the next two months.
3          6.     Additionally, the Federal Public Defender’s Office has been functioning
4    from a remote, telework system in light of the COVID-19 pandemic. Overall the
5    transition has been smooth, but there have been ongoing network interruptions and
6    unavoidable delays. The Ninth Circuit has recognized the current pandemic “has
7    disrupted services of all kinds” and is a valid basis for extending deadlines. 1 The
8    pandemic has also created unexpected and urgent work as we attempt to secure the
9    release of some of our most vulnerable clients. Additional time is necessary in light
10   of these extraordinary circumstances.
11         7.     On June 11, 2020, Senior Deputy Attorney General Jessica Perlick was
12   contacted via email and stated that she did not object to the extension, but the lack
13   of objection should not be construed as a waiver of any procedural defenses.
14         8.     For the above stated reasons, Petitioner respectfully requests this
15   Court grant the request for an extension of time of sixty (60) days and order the
16   Amended Petition to be filed on or before August 14, 2020.
17

18         Dated this 15th day of June, 2020.
19                                                   Respectfully submitted,
20
     IT IS SO ORDERED:                               Rene L. Valladares
21                                                   Federal Public Defender

22                                                   /s/ CB Kirschner
                                                     C.B. Kirschner
23
     ________________________________                Assistant Federal Public Defender
24   RICHARD F. BOULWARE, II
     UNITED STATES DISTRICT JUDGE
25
     DATED this 16th day of June, 2020.
26
           http://cdn.ca9.uscourts.gov/datastore/general/2020/03/16/COVID-
           1
     19%20Notice.pdf


                                                 3
     Case 2:17-cv-01653-RFB-EJY Document 45 Filed 06/16/20 Page 4 of 4



1                                         IT IS SO ORDERED:

2
                                          ____________________________________
3                                         UNITED STATES DISTRICT JUDGE

4                                         DATED: ____________________

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                      4
